Citation Nr: 1449031	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-46 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran's service-connected hearing loss caused him to misunderstand his urologist's orders to make a follow-up appointment, leading to a delayed discovery of bladder cancer and ultimately the Veteran's death.  

A VA opinion was obtained in October 2011 to determine whether the Veteran's hearing loss contributed to his death.  The opining physician referred to treatment records from the Roseburg, Oregon VA Medical Center from 2005 to 2007 that discuss the Veteran's bladder cancer and his treatment with a urologist in southern Oregon.  Neither the VA records nor the urology treatment records are of record, and the record does not reflect that the RO has undertaken all necessary development to obtain such documentation.  Therefore, the claim must be remanded in order to obtain such evidence.

Additionally, the physician opined that the Veteran's hearing loss was not related to his death, reasoning in part that his death certificate listed the cause of death as renal failure secondary to bladder cancer, with hearing loss listed under "other conditions."  However, the Veteran's death certificate reveals that hearing loss is listed under "significant conditions contributing to death."  Because the physician erroneously failed to address the fact that hearing loss was listed as a condition contributing to death, this case must be remanded for a new opinion.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim, to include the aforementioned treatment records from the Roseburg, Oregon VA Medical Center from 2005 to 2007 and from the Veteran's urologist in southern Oregon.  All attempts to procure records should be documented if any records cannot be obtained.  The appellant is to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  Then, the RO or the AMC should obtain an addendum opinion from the October 2011 VA physician regarding whether the Veteran's hearing loss caused or contributed to his death.  The claims file and all pertinent evidence in Virtual VA must be made available to and reviewed by the physician.  The physician should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected hearing loss played a material causal role in the Veteran's death.  The physician should consider the appellant's theory that due to the Veteran's hearing loss, he misunderstood his urologist's instructions to make a follow-up appointment, leading to a delayed discovery of bladder cancer and ultimately the Veteran's death.  

The rationale for the opinion must be provided.  If the physician is unable to provide the required opinion, he should explain why.  

If the October 2011 physician is not available, the claims file and all pertinent evidence in Virtual VA should be made available to another VA physician with sufficient expertise who should be requested to review the record and provide the required opinion with supporting rationale.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



